Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00697-CV

                                      Lois S. CANTU,
                                         Appellant

                                             v.

                           Chad HANCHEY and Alyka Hanchey,
                                     Appellees

                From the 198th Judicial District Court, Bandera County, Texas
                            Trial Court No. CVCN-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       We order that appellees Chad Hanchey and Alyka Hanchey recover their costs of appeal
from appellant Lois S. Cantu.

       SIGNED July 31, 2019.


                                              _____________________________
                                              Beth Watkins, Justice